                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO


    In re:                                                            PROMESA
                                                                      Title III
    THE FINANCIAL OVERSIGHT AND
    MANAGEMENT BOARD FOR PUERTO                                       No. 17 BK 3283-LTS
    RICO,
                                                                      (Jointly Administered)
             as representative of

    THE COMMONWEALTH OF PUERTO RICO,
    et al.

                              Debtors.1


              INFORMATIVE MOTION OF THE OFFICIAL COMMITTEE OF
             RETIRED EMPLOYEES OF THE COMMONWEALTH OF PUERTO
               RICO REGARDING MARCH 10-11, 2021 OMNIBUS HEARING

         The Official Committee of Retired Employees of the Commonwealth of Puerto Rico (the

“Retiree Committee”) hereby submits this informative motion in response to this Court’s Order

Regarding Procedures for March 10-11, 2021, Omnibus Hearing [Dkt. No. 15902], and

respectfully states as follows:

         Robert Gordon and Catherine Steege will appear telephonically on behalf of the Retiree

Committee at the March 10-11 omnibus hearing. Counsel does not intend to present argument but




1
  The Debtors in these jointly-administered PROMESA title III cases, along with each Debtor’s respective title III
case number listed as a bankruptcy case number due to software limitations and the last four (4) digits of each Debtor’s
federal tax identification number, as applicable, are: (i) Commonwealth of Puerto Rico (Bankruptcy Case No. 17 BK
3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico Sales Tax Financing Corporation (Bankruptcy
Case No. 17 BK 3284) (Last Four Digits of Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation
Authority (Bankruptcy Case No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); (iv) Employees
Retirement System of the Government of the Commonwealth of Puerto Rico (Bankruptcy Case No. 17 BK 3566-LTS)
(Last Four Digits of Federal Tax ID: 9686); (v) Puerto Rico Electric and Power Authority (Bankruptcy Case No. 17
BK 4780) (Last Four Digits of Federal Tax ID: 3747); and (vi) Puerto Rico Public Buildings Authority (Bankruptcy
Case No. 19-BK-5233-LTS) (Last Four Digits of Federal Tax ID: 3801).
will respond as necessary to any statements made by any party in connection with the above-

captioned Title III cases.

       WHEREFORE, the Retiree Committee respectfully requests that the Court take notice of

the foregoing.

 March 4, 2021                                  Respectfully submitted,

 JENNER & BLOCK LLP                             BENNAZAR, GARCÍA & MILIÁN, C.S.P.

 By:                                            By:
 /s/ Robert Gordon                              /s/ A.J. Bennazar-Zequeira
 Robert Gordon (admitted pro hac vice)          A.J. Bennazar-Zequeira
 Richard Levin (admitted pro hac vice)          Héctor M. Mayol Kauffmann
 Carl Wedoff (admitted pro hac vice)            Francisco del Castillo Orozco
 919 Third Avenue                               Edificio Union Plaza
 New York, NY 10022-3908                        1701 Avenida Ponce de León #416
 rgordon@jenner.com                             Hato Rey, San Juan
 rlevin@jenner.com                              Puerto Rico 00918
 cwedoff@jenner.com                             ajb@bennazar.org
 212-891-1600 (telephone)                       hector.mayol@bennazar.org
 212-891-1699 (facsimile)                       francisco.delcastillo@bennazar.org
                                                787-754-9191 (telephone)
 Catherine Steege (admitted pro hac vice)       787-764-3101 (facsimile)
 Melissa Root (admitted pro hac vice)
 Landon Raiford (admitted pro hac vice)         Counsel for The Official Committee of Retired
 353 N. Clark Street                            Employees of Puerto Rico
 Chicago, IL 60654
 csteege@jenner.com
 mroot@jenner.com
 lraiford@jenner.com
 312-222-9350 (telephone)
 312-239-5199 (facsimile)




                                            2
